Citation Nr: 1455950	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial rating for headaches associated with diplopia of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1991 to June 1995.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for headaches associated with diplopia of the right eye, and assigned a noncompensable initial rating.  The Veteran appealed from the initial rating assigned in this decision, and the matter is now before the Board.
 	
The Veteran testified via video conference before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initial Rating

The Board finds that VA must readjudicate the evidence of record and issue the Veteran a supplemental statement of the case (SSOC).  Since the time of VA's most recent adjudication in August 2012, a VA examination was conducted in February 2014, and a report of the examination was associated with the claims file.  See Veterans Benefits Management System.  Unfortunately, since the addition of this evidence, the Agency of Original Jurisdiction has not conducted an initial review and adjudication of the newly added examination report pursuant to 38 C.F.R. §§ 19.31(b)(1), 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

The RO should review the entire record, including the February 2014 VA examination report.  If, following such review, any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




